16‐3112   
United States v. Grecco, et. al 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                          

                                   SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 27th day of March, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   RICHARD C. WESLEY, 
                                       Circuit Judges, 
                   EDWARD R. KORMAN, 
                                       District Judge.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,   
                   Appellee, 
 
                   ‐v.‐                                  16‐3112 
 


     Judge Edward R. Korman, District Court Judge for the United States District 
* 

Court for the Eastern District of New York, sitting by designation. 

                                         1
ANTHONY GRECCO,   
                   Defendant‐Appellant, 
 
SEAN INGRAM, ANDREA BEATTY, 
                   Defendants. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                 Harry Sandick (Jared S. Buszin, on 
                                               the brief), Patterson Belknap Webb & 
                                               Tyler LLP, New York, NY. 
 
FOR APPELLEE:                                  George D. Turner (Michael Gerber, 
                                               Scott Hartman, and Sarah K. Eddy, 
                                               on the brief), Assistant United States 
                                               Attorneys, for Geoffrey S. Berman, 
                                               United States Attorney for the 
                                               Southern District of New York, New 
                                               York, NY.     
 
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Karas, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 
        
       Defendant‐appellant Anthony Grecco appeals from an August 23, 2016 
judgment of conviction for, inter alia, traveling interstate with the intent to 
commit a crime of violence (murder) in furtherance of drug trafficking, in 
violation of 18 U.S.C. § 1952.    Grecco argues on appeal that his convictions 
should be vacated and the case remanded because the district court: (1) violated 
his Confrontation Clause rights by admitting into evidence an autopsy report 
prepared by a medical examiner who did not testify at trial, while allowing a 
different medical examiner who was not involved in the autopsy to opine on its 


                                           2
findings; (2) excluded critical testimony as hearsay; (3) failed to conduct a 
sufficient inquiry into juror misconduct; and (4) committed cumulative errors.   
We assume the parties’ familiarity with the underlying facts, the procedural 
history, and the issues presented for review. 
        
       1.     The autopsy report admitted into evidence on the murder victim 
(Ryan Ennis) was prepared by a Westchester County medical examiner who did 
not testify at trial.    Instead, Dr. James Gill (the Chief Medical Examiner for 
Connecticut), who was not involved in drafting the autopsy report, was allowed 
to offer an opinion on the manner and timing of Ennis’ death.    Grecco argues that 
admitting this evidence violated his Confrontation Clause rights because, given 
the state of Ennis’ body, any reasonable medical examiner would know that their 
autopsy report would be used in a criminal investigation and 
prosecution‐‐making it testimonial.    The improper admission of the autopsy 
report allegedly prejudiced Grecco by bolstering the credibility of two 
government witnesses, and by tying Grecco to the cause of Ennis’ death. 
        
       The government responds that the autopsy report was not testimonial 
because its primary purpose is not law enforcement related; rather, medical 
examiners in Westchester County are required under the County Administrative 
Code to provide an autopsy report to the Medical Examiner’s Office whenever a 
death is due to a variety of causes, many of which would not require investigation 
by law enforcement, let alone prosecution.    The government also argues that any 
error would have been harmless.   
          
       The Confrontation Clause prohibits the “admission of testimonial 
statements of a witness who did not appear at trial unless he was unavailable to 
testify, and the defendant had had a prior opportunity for cross‐examination.”   
Crawford v. Washington, 541 U.S. 36, 53‐54 (2004).    The question is whether the 
autopsy report was testimonial in nature, or a business record that is therefore not 
subject to Confrontation Clause requirements.    See Fed. R. Evid. 803(6).    In this 
Circuit, we consider whether such a document was “made with the primary 
purpose of creating a record for use at a later criminal trial.”    United States v. 
James, 712 F.3d 79, 96 (2d Cir. 2013).    Therefore, 
        

                                          3
               a laboratory analysis is testimonial if the circumstances under which 
               the analysis was prepared, viewed objectively, establish that the 
               primary purpose of a reasonable analyst in the declarantʹs position 
               would have been to create a record for use at a later criminal trial. 
                
Id. at 94.    We review preserved Confrontation Clause violations claims, such as 
this, for harmless error.    See United States v. Lee, 549 F.3d 84, 89 (2d Cir. 2008). 
 
        Because any error in admitting the autopsy report was harmless, we need 
not decide whether the evidence was testimonial or a business record.   
Erroneously admitted evidence is harmless if it “was unimportant in relation to 
everything else the jury considered on the issue in question.”    Cameron v. City of 
New York, 598 F.3d 50, 61 (2d Cir. 2010) (internal citation omitted).    To make this 
determination, we consider factors such “as whether the testimony bore on an 
issue that is plainly critical to the juryʹs decision, whether that testimony was 
material to the establishment of the critical fact or whether it was instead 
corroborated and cumulative, and whether the wrongly admitted evidence was 
emphasized in arguments to the jury.”    Id. (internal citation omitted).   
         
        First, Dr. Gill’s testimony as to the time of death did not aid the 
government.    True, Gill testified that his findings as to the time of death were 
consistent with Ennis being murdered on the night of August 26, 2014, when 
Grecco admitted to seeing Ennis; but Gill testified that his findings were equally 
consistent with Ennis having died the next morning, which is when Grecco 
alleged that co‐defendant Sean Ingram murdered Ennis.    Second, Dr. Gill’s 
testimony was not important to the question of whether Ennis died of a knife 
wound; the prosecution provided the jury with photographic evidence of 
puncture wounds to Ennis’ body, and a large gash across his neck, making it 
obvious that he died as a result of knife wounds.    Third, the amount of other 
evidence in the case against Grecco created such a strong record that excluding 
the autopsy report would not have altered the verdict.   
         
        2.     The district court excluded as hearsay the defendant’s testimony that 
co‐defendant Sean Ingram confessed that he committed the Ennis murder, and 
that Ingram made threats which caused Grecco’s conduct to appear suspicious.   

                                          4
Grecco offered the out‐of‐court statement by Ingram to show the intimidating 
effect it had on his mind, not for the truth of the matter asserted.    Grecco argues 
that he was prejudiced by the exclusion of this statement because he could not 
rebut damaging evidence against him, such as Ryan Wyckoff’s testimony 
regarding Grecco’s discussion with him about Ennis.   
        
       Hearsay is an out of court statement “offer[ed] in evidence to prove the 
truth of the matter asserted in the statement.”    Fed. R. Evid. 801(c).    Hearsay 
statements are generally inadmissible unless an exception to their prohibition 
applies.    Fed. R. Evid. 802.    However, an out of court statement offered to 
demonstrate its effect on a witness’ state of mind is not hearsay.    See United 
States v. Detrich, 865 F.2d 17, 21 (2d Cir. 1988).    Yet “the mere identification of a 
relevant non‐hearsay use of such evidence is insufficient to justify its admission if 
the jury is likely to consider the statement for the truth of what was stated with 
significant resultant prejudice.”    United States v. Reyes, 18 F.3d 65, 70 (2d Cir. 
1994).    A district court must therefore weigh the relevance of the non‐hearsay 
purpose against the potential of the evidence to prejudice the jury: 
        
               [1] Does the background or state of mind evidence [bear upon] the 
               defendantʹs guilt? [2] If so, how important is it to the juryʹs 
               understanding of the issues?   
               [3] Can the needed explanation of background or state of mind be 
               adequately communicated by other less prejudicial evidence or by 
               instructions? [4] Has the [adversary] engaged in a tactic that 
               justifiably opens the door to such evidence to avoid prejudice . . . 
                
Id. (footnote omitted).    As to prejudice, we consider questions such as: 
 
               [1] Does the declaration address an important disputed issue in the 
               trial? Is the same information shown by other uncontested evidence? 
               [2] Was the statement made by a knowledgeable declarant so that it 
               is likely to be credited by the jury? [3] Will the declarant testify at 
               trial, thus rendering him available for cross‐examination? If so, will 
               he testify to the same effect as the out‐of‐court statement? Is the 
               out‐of‐court statement admissible in any event as a prior consistent, 

                                           5
               or inconsistent, statement? [4] Can curative or limiting instructions 
               effectively protect against misuse or prejudice? 
                
Id. at 70–71 (footnote omitted). 
 
        “We review a district courtʹs rulings on the admissibility of trial evidence 
for abuse of discretion.”    United States v. Fazio, 770 F.3d 160, 165 (2d Cir. 2014).   
“We accord great deference to a district court in ruling as to the relevancy and 
unfair prejudice of proffered evidence, mindful that it sees the witnesses, the 
parties, the jurors, and the attorneys, and is thus in a superior position to evaluate 
the likely impact of the evidence.”    United States v. Paulino, 445 F.3d 211, 217 (2d 
Cir. 2006) (internal citation and quotation marks omitted).   
 
        The district court did not abuse its discretion in ruling that the risk of 
prejudice outweighed the probative value of admitting Ingram’s alleged 
confession.    Grecco argues that the frightening confession impacted his state of 
mind, but this does not explain his statements to Wyckoff or his false statements 
to the police.    Moreover, Ingram testified twice at trial and was cross‐examined 
by defense counsel, who never (understandably) asked about the alleged 
confession.     
         
        As to prejudice, the alleged confession was made by a knowledgeable 
declarant (Ingram) and thus was likely to prejudice the jury; the declarant 
testified at trial and was never questioned about the confession; and curative 
instructions would have been unlikely to protect against prejudice.    Therefore, 
the district court did not abuse its discretion in refusing to admit Ingram’s 
alleged confession. 
         
        3.     In its closing argument, the government observed that the jurors 
may not be able to remember every bit of the opening statement.    Afterward, 
eight jurors waiting for an elevator discussed the observation.    After 
individually questioning all twelve jurors, the district court determined that no 
substantive matters were discussed, and that the jury could proceed fairly and 
impartially.    Grecco argues on appeal that the district court’s investigation of 



                                           6
the misconduct was insufficient and prejudicial because the court did not inquire 
if there were other instances of misconduct. 
        
       “A district courtʹs investigation of juror misconduct or bias is a delicate 
and complex task.”    United States v. Cox, 324 F.3d 77, 86 (2d Cir. 2003) (internal 
citation and quotation marks omitted).    The district court therefore “has broad 
flexibility in such matters, especially when the alleged prejudice results from 
statements made by the jurors themselves, and not from media publicity or other 
outside influences.”    Id. (internal citation and quotation marks omitted).    We 
review the district court’s handling of juror misconduct for abuse of discretion.   
Id.   
        
       Grecco waived any challenge to the district court’s handling of the juror 
misconduct.    At the conclusion of the district court’s questioning of the jurors, 
defense counsel was asked if there were any further inquiries they wanted made, 
and defense counsel stated “[n]o other inquiries requested.”    Joint App’x at 
1435.    Next, after the district court recited its factual findings, the court again 
inquired if there were any objections, and none were raised by Grecco.    Grecco 
therefore waived any challenge to the district court’s handling of the juror 
misconduct.    See United States v. Peterson, 385 F.3d 127, 138 (2d Cir. 2004). 
        
       4.      Grecco’s final argument is that the total effect of the errors appealed 
from cast the fairness of his trial in doubt.    The cumulative error doctrine is 
inapplicable here because we have concluded that the district court committed, 
at most, one error in admitting the autopsy report.    See United States v. 
Al‐Moayad, 545 F.3d 139, 178 (2d Cir. 2008).    Even assuming, however, that the 
court committed more than one error‐‐a conclusion we have not reached‐‐the 
errors “in the aggregate” did not “deprive[] [Greco] of a fair trial.”    Id.   
        
       Accordingly, the appeal of the district court is hereby AFFIRMED.       

                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




                                          7